Citation Nr: 0824797	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), 

2.  Entitlement to an effective date earlier than February 
27, 2004 for the grant of service connection for PTSD.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 30 percent 
for diabetic nephropathy. 

5.  Entitlement to an effective date earlier than December 
18, 2001 for the grant of service connection diabetic 
nephropathy.

6.  Entitlement to a rating in excess of 30 percent for 
peripheral neuropathy of the lower right extremity, to 
include whether an effective date prior to November 25, 2003, 
for the 30 percent rating is warranted.   

7.  Entitlement to a rating in excess of 30 percent for 
peripheral neuropathy of the lower left extremity, to include 
whether an effective date prior to November 25, 2003, for the 
30 percent rating is warranted.  

8.  Entitlement to a rating in excess of 20 percent for 
hypertension.

9.  Entitlement to a compensable rating for erectile 
dysfunction.

10.  Entitlement to an effective date earlier than November 
25, 2003 for the grant of service connection for cataracts. 

11.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee. 

12.  Entitlement to an effective date prior to December 18, 
2002 for service connection for left knee arthritis.  

13.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a gunshot wound to the left hip.   

14.  Entitlement to an effective date earlier than December 
18, 2002 for service connection for gunshot wound to the left 
hip.

15.  Entitlement to an effective date earlier than December 
18, 2001 for the grant of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
October 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March and June 2005 rating decisions.

The record reflects the RO certified as on appeal several 
issues that have not, in fact, been perfected for appeal.   
These include the following: 
	a. Entitlement to an earlier effective date for service 
connection for hypertension;
	b. Entitlement to an earlier effective date for service 
connection for diabetes;
	c. Entitlement to an earlier effective date for service 
connection for erectile dysfunction;
	d. Entitlement to an earlier effective date for service 
connection for left hip gunshot wound; 
        e. Entitlement to an increased rating for left hip 
gunshot wound;
        f.  Entitlement to evaluations in excess of 10 percent 
for left and right lower extremity peripheral neuropathy, 
prior to November 2003.  

Issues lettered "a" and "c" were decided in June 2003, 
more than one year prior to any expression of disagreement, 
which was received in April 2005.  Thus, they are final.  The 
steps necessary to perfect an appeal did not occur within the 
timeframe or in the sequence required to be addressed at this 
time.  

Likewise issue lettered "b" was decided in April 2003, more 
than one year prior to any expression of disagreement, which 
was received in April 2005, and therefore, it is final.  The 
steps necessary to perfect an appeal did not occur within the 
timeframe or in the sequence required to be addressed at this 
time.    

As to issues lettered "d" and "e," service connection and 
the disability rating assigned were only established in 
November 2005, and were not the subject of any disagreement 
until January 2006.  These issues are addressed in the Remand 
below.  

Regarding issue "f," the 10 percent rating assigned to 
those impairments occurred in June 2003, and became final.  
Any live issues as to the appropriate evaluations of those 
disabilities are contemplated by the appeal addressed herein 
concerning entitlement to a rating in excess of 30 percent 
for left and right lower extremity peripheral neuropathy, to 
include whether an effective date prior to November 25, 2003, 
for the 30 percent rating is warranted.   

It is also observed that the veteran's representative filed a 
notice of disagreement with seven of the eight issues 
identified in a November 2005 rating decision.  Five of the 
issues with which disagreement was expressed, however, are 
already on appeal, and will be addressed in the decision 
below.  The remaining two are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

With respect to two other matters, the Board notes it appears 
the June 2005 rating decision which granted a 60 percent 
rating for bilateral cataracts mis-copied the results from 
the April 2005 VA examination which formed the basis for the 
decision.  That examination revealed the veteran's vision was 
correctable to 20/50 in the right eye and 20/40 in the left 
eye.  The rating decision, however, records the findings as 
20/100 in the right eye, and 20/200 in the left eye.  This 
matter is referred to the RO for appropriate action.

Lastly, the rating actions in the claims file reflect the 
conclusion the veteran sustained a gunshot wound to the left 
knee.  Service medical records, however, repeatedly show a 
gunshot wound to the right knee, with no indication of a 
gunshot wound to the left knee.  (Indeed, the service medical 
records make no mention of a left hip gunshot wound.)  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD has not been shown to cause 
occupational and social impairment, with deficiencies in most 
areas.

2.  The effective date assigned for the grant of service 
connection for PTSD was the date the veteran's claim was 
received.  

3.  The veteran's activities have not been restricted to 
treat his diabetes mellitus. 

4.  The medical evidence fails to show edema; definite 
decrease in kidney function; or hypertension that is at least 
40 percent disabling. 

5.  The effective date assigned for the grant of service 
connection for diabetic nephropathy is a year before the 
veteran's claim for service connection was received.

6.  The medical evidence fails to show complete paralysis of 
the external popliteal nerves in either leg.

7.  The medical evidence fails to show an ascertainable 
increase in the disability level of the veteran's peripheral 
neuropathy in either leg between November 25, 2002 and 
November 25, 2003.

8.  The veteran's blood pressure has been controlled by 
medication such that the blood pressure measurements taken 
during the course of the veteran's appeal fail to show that 
the veteran even meets the criteria for the 20 percent rating 
he is currently assigned, as his diastolic pressure has not 
reached 110 even once (much less predominantly) and his 
systolic pressure has not reached 200 even once (much less 
predominantly).

9.  The evidence fails to show deformity of the penis.

10.  The veteran has already been awarded special monthly 
compensation (SMC) for loss of use of a creative organ.

11.  The effective date that was assigned for the grant of 
service connection for cataracts predates the actual 
diagnosis of cataracts.

12.  The veteran demonstrated range of motion in his left 
knee from 0 to 135 degrees and there was no indication of 
instability in the left knee.

13.  The effective date assigned for the grant of service 
connection for arthritis of the left knee is the day the 
veteran's claim was received.


CONCLUSIONS OF LAW

1.  Criteria for a disability rating in excess of 50 percent 
for PTSD, to include an effective date earlier than February 
27, 2004 for the grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2007).

2.  Criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 
(2007). 

3.  Criteria for a rating in excess of 30 percent for 
diabetic nephropathy, to include an effective date earlier 
than December 18, 2001 for the grant of service connection 
diabetic nephropathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 3.4004.1, 4.2, 
4.7, 4.115a, 4.115b, DC 7541 (2007).

4.  Criteria for a rating in excess of 30 percent for 
peripheral neuropathy of the lower right extremity, to 
include an effective date earlier than November 25, 2003, for 
that rating have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.124a, DC 
8521 (2007).

5.  Criteria for a rating in excess of 30 percent for 
peripheral neuropathy of the lower left extremity, to include 
an effective date earlier than November 25, 2003, for that 
rating have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.124a, DC 8521 
(2007). 

6.  Criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2007).

7.  Criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, DC 7522 (2007). 

8.  Criteria for an effective date earlier than November 25, 
2003 for the grant of service connection for cataracts have 
not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2007).

9.  Criteria for a rating in excess of 10 percent for 
arthritis of the left knee, to include an effective date 
earlier than December 18, 2002 for the grant of service 
connection for left knee arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield,  21 Vet. App. 505 (2007).

PTSD

The veteran is currently rated at 50 percent for PTSD under 
38 C.F.R. § 4.130, DC 9411 which was made effective February 
27, 2004.  

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

VA treatment records indicated that the veteran enrolled in a 
6 month PTSD program at VA, meeting twice a week beginning in 
March 2004.  The veteran was noted to be alert and oriented 
to person, place, and time.  His energy level was within 
normal limits and his mood was good.  His affect was 
congruent and there was no evidence of acute distress 
including either suicidal or homicidal ideations.  The 
veteran was noted to be a motivated participant.  While the 
veteran was not always an active participant in these 
sessions, he was not noted to be in any acute distress and he 
appeared to be benefiting from the sessions.

At a VA treatment session in October 2004, the veteran 
discussed how he had reacted to recent hurricane damage to 
his house, and the veteran detailed how he had organized 
repairs.  The veteran reported being depressed, but he 
indicated that he was trying to stay occupied.

At a VA examination in February 2005, the veteran reported 
depression, anxiety, and irritability.  The veteran also 
reported avoidance and hyper-arousal.  The veteran reported 
being married for 28 years and had five children who he 
indicated had all worked hard to keep the family functioning.  
The veteran indicated that he was no longer involved in 
church activities.  The veteran reported that he had not 
worked since 2001 and up to that point he had worked as a 
construction manager.  The veteran stated that he had never 
lost is job due to his PTSD, although he had been transferred 
job sites on a couple of occasions.  The veteran indicated 
that he stopped working as a result of a leg infection and he 
had been advised by his doctors that he would be unable to 
work because of this.  The veteran reported being 
uncomfortable interacting with others, but he reported that 
since completion of his PTSD treatment program he felt 
resolution of some of his symptoms.  The veteran was found to 
be able to independently attend to his activities of daily 
living and he denied ever making any attempts at suicide, 
although he reported having suicidal ideations several times 
a month without any plan or intent.  

The examiner noted that the veteran maintained a good 
relationship with his wife and children; and observed that 
the veteran was alert and oriented to person, place, and 
time.  The veteran had no psychomotor agitation or 
retardation, he was pleasant, and cooperative with good eye 
contact; his speech was within normal limits; he was well 
groomed; and he had no suicidal or homicidal ideations and no 
hallucinations.  The veteran's recent and remote memory was 
intact as was his concentration and cognition.  The veteran's 
insight and judgment were also found to be good and the 
veteran was judged to be competent for VA purposes.  The 
examiner opined that the veteran's PTSD related 
symptomatology produced moderate social dysfunction as 
evidenced by his family relationships and his tendency to 
isolate, however, the examiner noted that the veteran had 
been able to sustain a marriage for 28 years.  The examiner 
indicated that the PTSD symptomatology also caused moderate 
occupational impairment; but he opined that the veteran was 
employable based on his current mental status.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.

In March 2005, the veteran was seen for an individual 
appointment regarding his PTSD, at which he denied any 
psychotic symptoms and denied any suicidal or homicidal 
ideations.

While the veteran may be impacted by his PTSD, the evidence 
fails to show that his PTSD symptomatology is of such 
severity so as to warrant a rating in excess of the 50 
percent that is currently assigned.  The veteran continues to 
have good family relations as evidenced by his marriage of 
nearly 30 years and his continued relationships with his five 
children.  The veteran reported some suicidal ideations, but 
they appear to be under control, and the veteran was able to 
handle his activities of daily living.  The disability 
picture is not one reflective of the presence of obsessional 
rituals, illogical speech, near continuous panic, spatial 
disorientation or neglect of personal hygiene or anything 
similar.  The VA examiner indicated that the veteran's PTSD 
was moderate, and while he was occupationally impaired, the 
examiner found that the veteran would be able to work if not 
for his other physical disabilities.  In view of this, the 
criteria for a rating in excess of 50 percent have not been 
met, and the veteran's claim is denied. 

Diabetes mellitus

The veteran is currently rated at 20 percent for his diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913; which is assigned 
when treatment of diabetes mellitus requires either insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is assigned when 
treatment of diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  

It is noted that all compensable complications of diabetes 
are to be separately evaluated unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process.

The veteran underwent a VA examination in February 2005 at 
which it was observed that he had uncontrolled glycemia.  It 
was noted that the veteran had been taking an antidiabetic 
regiment which included NPH insulin, glipizide, and 
metformin, and rosuvastatin; and the examiner indicated that 
the veteran tolerated the medications very well.  The 
examiner stated that the veteran had abnormal glucose control 
which should be adjusted by his primary care physician to 
return the glucose level to the normal target level.

While the evidence of record demonstrated that the veteran's 
diabetes mellitus was poorly controlled in February 2005, 
there is no indication that the veteran's activities require 
regulation as a result of his diabetes mellitus.

Treatment records show that the veteran's diabetes mellitus 
is treated with insulin, but at no point in the veteran's 
extensive treatment records has it been indicated that the 
veteran's activities should be restricted to control his 
diabetes mellitus.  As such, the criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met, 
and the veteran's claim is therefore denied.

The veteran is separately rated for peripheral neuropathy, 
for erectile dysfunction, for diabetic nephropathy, for 
hypertension, and for cataracts, and no other health 
conditions have been shown to be direct caused by the 
veteran's diabetes mellitus.  As such, no additional 
disability ratings, aside from these ratings, are required.  

Nephropathy

The veteran is currently rated at 30 percent for diabetic 
nephropathy which was made effective December 18, 2001, under 
38 C.F.R. § 4.115b, DC 7541, which directs that renal 
involvement in diabetes mellitus, should be rated as renal 
dysfunction.

Renal dysfunction is rated 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; when there is transient or slight edema; or when 
there is hypertension that is at least 10 percent disabling 
under Diagnostic Code 7101.  A 60 percent rating is warranted 
when there is constant albuminuria with some edema; definite 
decrease in kidney function; or hypertension that is at least 
40 percent disabling under 38 C.F.R. § 4.115a, DC 7101.  38 
C.F.R. § 4.115a.

At a VA examination in February 2005, the veteran denied any 
urinary signs or symptoms of hematuria or dysuria.  The 
examiner indicated that the veteran had chronic kidney 
disease with proteinuria.  However, the examiner indicated 
that no edema was present.  There has also been no indication 
that the veteran's kidney function has decreased. 

Additionally, as discussed later in this decision, while 
rated at 20 percent for hypertension, the veteran does not 
even meet the criteria for a 20 percent rating for 
hypertension, and he certainly does not meet the criteria for 
a 40 percent rating.

VA treatment records similarly fail to show that the 
veteran's diabetic nephropathy causes symptoms that warrant a 
higher rating. 

As such, the criteria for a rating in excess of 30 percent 
for nephropathy have not been met, and the veteran's claim is 
therefore denied.

Peripheral neuropathy

The veteran is currently rated at 30 percent for peripheral 
neuropathy of each lower extremity under 38 C.F.R. § 4.124a, 
DC 8521.  Under this rating code, a 30 percent rating is 
assigned for severe incomplete paralysis of the external 
popliteal nerve; a 40 percent rating is assigned for 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

The evidence fails to show that a rating in excess of 30 
percent is warranted for peripheral neuropathy in either leg.

In March 2004, the veteran's private doctor indicated that he 
had been treating the veteran since 1999 and that the veteran 
had flare-ups with foot problems.  The doctor indicated that 
this condition had caused several infections in the past and 
he indicated that it posed such a grave threat that the 
veteran should not work in any job that required him to 
stand.  

An EMG/NCS from February 2005 showed severe sensory motor 
polyneuropathy predominantly of the lower extremities.  
Nevertheless, at a VA examination in February 2005 the 
veteran described only mild bilateral lower extremity 
weakness; stating that he had noticed a decline in his 
ability to ambulate over the past four years.  On physical 
examination the veteran's feet were warm to touch, his gait 
was normal, and he could stand on his toes and heel walk. 

VA treatment records fail to show that the veteran's 
peripheral neuropathy is more severe than it is currently 
rated in either leg.  The veteran was shown to be able to 
stand on his toes and walk on his heels.  As such, he clearly 
does not have complete paralysis of the effected nerve in 
each lower extremity.  Accordingly, the criteria for a rating 
in excess of 30 percent for peripheral neuropathy of either 
lower extremity have not been met, and the veteran's claim is 
therefore denied.


Hypertension 

The veteran is currently rated at 20 percent for hypertension 
under 38 C.F.R. § 4.104, DC 7101.  A 20 percent rating is 
assigned when either diastolic pressure is predominantly 110 
or more; or when systolic pressure is predominantly 200 or 
more.  A 40 percent rating is assigned when diastolic 
pressure is predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days. 

In December 2004, the veteran's blood pressure was 138/87.

At a VA examination in February 2005, it was noted that the 
veteran had been taking furosemide, irbesartan, nifedipine, 
and atenol.  The veteran's blood pressure was 130/70 upright, 
132/78 supine.  The examiner commented that it appeared that 
the veteran's blood pressure was under control and he was 
tolerating his antihypertensives very well.  

The veteran's blood pressure was noted to be under control 
through medication, and the measurements taken during the 
course of the veteran's appeal fail to show that the veteran 
even meets the criteria for the 20 percent rating he is 
currently assigned, as his diastolic pressure has not reached 
110 even once (much less being predominantly more than 110) 
and his systolic pressure has not reached 200 even once (much 
less being predominantly more than 200).

Given that the veteran does not meet the criteria for a 20 
percent rating, a rating in excess of 20 percent is certainly 
not warranted.  As such, the veteran's claim is denied.

Erectile dysfunction

The veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, DC 7522, which 
provides a 20 percent rating only if there is deformity of 
the penis with loss of erectile power.  DC 7522 also 
instructs that in cases such as this one, entitlement to SMC 
should also be considered.  However, the veteran has already 
been granted SMC for his erectile dysfunction; and the 
veteran's claims file is void of any indication that his 
penis is deformed.

Accordingly, the criteria for a compensable rating 
(independent of the SMC) have not been met, and the veteran's 
claim is therefore denied.

Arthritis of the left knee

The veteran is currently rated at 10 percent for arthritis of 
the left knee under 38 C.F.R. § 4.71a, DCs 5010, 5260 which 
was made effective December 18, 2002.

Under DC 5010, traumatic arthritis, when substantiated by x-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §  4.71a, DC 5010, Note (1).

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.  

At a VA examination in February 2005, the veteran 
demonstrated range of motion in his left knee from 0-135, 
which decreased to 0-130 with fatigue.  The veteran's knee 
was stable for varus and valgus stress.  The examiner 
indicated that the veteran's flare-ups of knee pain occurred 
several times per week and "increase his pain 30 degrees, 
decrease his range of motion 20 degrees, and increase his 
fatigability and incoordination 15 degrees."  February 2005 
X-rays of the veteran's left knee were interpreted as normal 
by a radiologist, although the examiner indicated that the x-
rays showed mild left knee arthritis.

As the veteran demonstrated range of motion from 0-135 
degrees, he fails to meet the criteria for a compensable 
rating based on either limitation of flexion (need flexion 
limited to 45 degrees) or limitation of extension (need 
extension limited to 10 degrees).  Even interpreting the 
examiner's comments as a finding that flare-ups produce a 30 
degree loss in range of flexion, that would still leave the 
veteran with flexion to roughly 100 degrees, which greatly 
exceeds the 45 degrees required for even compensable 
limitation of motion.  As such, even this does not call for 
an increased rating.  See 38 C.F.R. §§ 4.40, 4.45.  

VA treatment records were reviewed, but they fail to show 
that the limitation of motion of the veteran's left knee is 
more severe than it is currently rated.

A separate rating was also considered based on knee 
instability under 38 C.F.R. § 4.71a DC 5257.  Under this 
diagnostic code, a 10 percent rating is assigned for slight 
impairment of the knee involving either recurrent subluxation 
or lateral instability.  However, the examiner at the 
February 2005 VA examination found that the veteran's knee 
was stable for varus and valgus stress; and anterior and 
posterior drawer tests were negative.  VA treatment records 
were reviewed, but they also failed to show any left knee 
instability.

As such, the criteria for a rating in excess of 10 percent 
for a left knee disability is denied.

II.  Effective Dates

The veteran has filed claims for earlier effective dates for 
the grant of service connection for PTSD, for diabetic 
nephropathy, for cataracts, and for arthritis of the left 
knee; and he has disagreed with the effective dates assigned 
for the increased ratings for peripheral neuropathy of both 
lower extremities.

The assignment of an effective date for service connection is 
generally the later of the date of receipt of claim or date 
entitlement arose.  38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(b)(2).  In the context of a claim for an increased 
rating, an effective date for an increase may be assigned 
from when the evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability 
occurred within one-year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 
(2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

PTSD

The veteran's claim of entitlement to service connection for 
PTSD was granted by a March 2005 rating decision.  The 
veteran was awarded a 50 percent rating which was made 
effective, February 27, 2004, the date the veteran's claim 
was received.  Given that the effective date was already the 
date of claim, this is the earliest date upon which the 
benefit could be granted as the effective date for a grant of 
service connection is the later of the date of entitlement 
and the date of claim.  While the veteran was being treated 
for PTSD prior to filing his claim, the claim came later and 
the date of its receipt must therefore be the effective date.  
As such, the veteran's claim is denied.  

Nephropathy

It is noted that the effective date initially assigned for 
the grant of service connection for nephropathy was February 
27, 2004.  However, the effective date was later revised (by 
a rating decision in November 2005) to December 18, 2001, a 
year before the veteran's claim for service connection was 
received.  As such there is no basis for assigning an 
effective date  earlier than is currently assigned.  

Cataracts

The record shows the veteran was originally awarded service 
connection for cataracts in a June 2005 rating action, 
effective from February 2005.   The disability itself, was 
assigned a 60 percent evaluation.  The effective date for 
service connection was based on the report of a February 2005 
VA examination, which was the first medical documentation 
reflecting the presence of the disability.  The disability 
evaluation was based on the report of an April 2005 
examination.  It is inexplicable why the veteran was awarded 
a 60 percent evaluation for his cataracts when this 
examination showed corrected visual acuity of 20/50 in the 
right eye and 20/40 in the left eye, but nevertheless, a 60 
percent evaluation was awarded, and likewise made effective 
from February 2005.  In a November 2005 rating action, the 
effective date for the award of benefits was changed to 
November 2003, when the veteran had submitted an application 
for a total disability rating based on individual 
unemployability (TDIU).    

It is noted that this application for TDIU benefits did not 
contain any indication that the veteran had cataracts or any 
visually related disability; and as stated the first medical 
indication that the veteran actually had cataracts was at the 
VA examination in February 2005.  On these facts, there is no 
basis to award an effective date prior to the one currently 
assigned.  

In this regard, the veteran has not offered a basis for 
claiming entitlement to an earlier effective date, and since 
the benefit has been granted to a date prior to evidence 
reflecting the presence of the disability, the Board can 
discern no basis for awarding an earlier effective date.  
Accordingly, this aspect of the veteran's appeal is denied.   

Arthritis of the Left Knee

The disability now characterized as left knee arthritis, was 
originally characterized as residuals of a gunshot wound of 
the left knee, for which service connection was awarded in a 
June 2003 rating action, at a non-compensable level, 
effective from December 2002.  In a March 2005 rating action, 
the disability evaluation was increased to 10 percent, 
effective from February 2004.  Then, in a November 2005 
rating action, the disability was re-characterized as left 
knee arthritis, with the 10 percent disability evaluation 
made effective from December 2002.  

The record shows the veteran's original claim for service 
connection for the disability at issue was received in 
December 2002.  As this is more than one year post service, 
there is no basis for assigning an effective date prior to 
the date of claim.  As such, the criteria for an earlier 
effective date have not been met with regard to the veteran's 
left knee, and his claim is therefore denied. 

Peripheral neuropathy
	
The veteran filed a claim seeking an increased rating for his 
service connected disabilities that was received on October 
20, 2004.  The claim was granted in a March 2005 rating 
decision which increased the veteran's evaluations for 
peripheral neuropathy from 10 percent to 20 percent for both 
lower extremities, assigning an effective date of February 
27, 2004.  In a November 2005 rating decision, the veteran's 
rating was increased from 20 percent to 30 percent for each 
lower extremity and the grant was made effective November 25, 
2003, the date the veteran filed a claim for total disability 
rating based on individual unemployability (TDIU).  As such, 
in order to merit an effective date earlier than November 25, 
2003 for the increase, it must be shown that there was an 
ascertainable increase in the disability level of the 
veteran's peripheral neuropathy since November 25, 2002.

Under 38 C.F.R. § 4.124a, DC 8521, a 20 percent rating is 
assigned for peripheral neuropathy when there is moderate 
incomplete paralysis of the external popliteal nerve; while a 
30 percent rating is assigned for severe incomplete paralysis 
of the external popliteal nerve.

At a VA examination for diabetes mellitus in May 2003, the 
examiner noted that the veteran had nondebilitating lower 
extremity peripheral neuropathy manifested by numbness in the 
toes and soles of the veteran's feet which was being treated 
with neurontin therapy.  In July 2003, it was noted that the 
veteran's peripheral neuropathy was improving.  As such, the 
medical evidence fails to show that the veteran's peripheral 
neuropathy had increased in severity in the year prior to 
when the claim for increase was received.

As such, an effective date earlier than November 25, 2003 for 
the assignment of 30 percent ratings for peripheral 
neuropathy of the veteran's lower extremities is denied.

III.  Duties to Notify and Assist

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters addressing the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2003, April 2003, February 2005 and September 2005, 
informing the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit any 
evidence and/or information in his possession to the RO.  

The Board acknowledges that the letters sent to the veteran 
in do not fully meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with considerable 
correspondence regarding what was needed to support his 
claim.  Additionally, the veteran is represented by an 
attorney who is intimately familiar with the adjudication of 
veterans' claims; and the notice of disagreements and 
substantive appeals submitted by the veteran's attorney 
clearly demonstrate that he has actual knowledge of what is 
necessary to substantiate the veteran's claims on appeal in 
this case.  

Therefore, any notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  For this reason, no further action 
is required regarding the duty to notify.

Private and VA treatment records have been obtained, as have 
service medical records.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD), to include an effective date earlier than 
February 27, 2004 for the grant of service connection for 
PTSD, is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 30 percent for diabetic nephropathy, to 
include an effective date earlier than December 18, 2001 for 
the grant of service connection diabetic nephropathy, is 
denied.

A rating in excess of 30 percent for peripheral neuropathy of 
the lower right extremity, to include a rating in excess of 
10 percent earlier than November 25, 2003, is denied. 

A rating in excess of 30 percent for peripheral neuropathy of 
the lower left extremity, to include a rating in excess of 10 
percent earlier than November 25, 2003, is denied. 

A rating in excess of 20 percent for hypertension is denied.

A compensable rating for erectile dysfunction is denied.

An effective date earlier than November 25, 2003 for the 
grant of service connection for cataracts is denied. 

A rating in excess of 10 percent for arthritis of the left 
knee, to include an effective date earlier than December 18, 
2002 for the grant of service connection, is denied. 


REMAND

In a November 2005 rating action, the RO awarded service 
connection for a gunshot wound to the left hip and assigned 
an initial 20 percent evaluation.  In addition, the RO 
granted TDIU benefits effective from December 2001.  In 
January 2006, the veteran's representative submitted a notice 
of disagreement with these actions.  The veteran, however, 
has not been provided with an SOC on these issues.  
Therefore, the veteran should be provided that document.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  These issues should be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issues of 
entitlement to an effective date earlier 
than December 18, 2001 for the grant of a 
TDIU; entitlement to an effective date 
earlier than December 18, 2002 for 
service connection for left hip gunshot 
wound; and entitlement to an initial 
rating in excess of 20 percent for left 
hip gunshot wound.  The veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning these issues.  Only if a 
timely substantive appeal is filed, 
should the issues be returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


